Citation Nr: 0632733	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-04 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
chronic supporative otitis media.

2.  Entitlement to an increased (compensable) evaluation for 
chronic frontal sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from October 1942 to February 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

A motion to advance on the docket was filed in August 2006. 
By letter dated in August 2006, the Board ruled favorably on 
the motion to advance this case on the docket. See 38 C.F.R. 
§ 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In a September 2006 letter to the veteran from the Board, 
clarification was requested regarding his desire for a 
hearing before a Veterans Law Judge. In a September 2006 
response, the veteran requested a videoconference hearing 
before a Veterans Law Judge.  

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge.

Thereafter, the issues should be readjudicated. If any 
benefits sought remain denied, the veteran and his 
representative should be issued an appropriate supplemental 
statement of the case and given the opportunity to respond. 
The case should then be returned to the Board, if in order, 
for further appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


